DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed 04/18/2022 have been received and filed in the case record.
Claim 1 has been amended.
Claims 1, 3-11, 13, and 15- 23 are pending in the application and examined on the merits

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-11, 13, 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara (US9868933; Patent of PGPUB US2016/0168560 (Published 06/16/2016); IDS Reference No. 1 filed on 03/22/2019) in view of Azadbakht (2011 Eng. Life. Science 11(6): 629-635).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 1, 21, and 22, Hagihara teaches a cell culturing method of applying cells to a porous polyimide film and culturing wherein there are surface A and surface B of a three layer structure and a plurality of pores on each layer with a macrovoid layer In between with a partition layer (Claim 1). The pore size of the A surface layer is smaller than the mean pore size of the B surface area (Claim 1). Hagihara additionally teaches the diameters of the pores in the layers: Layers A and B have 0.01-100 micrometer pores and the macrovoid layer has 10 micrometer to 500 micrometer pores (Col. 14, lines 25-36). Regarding claim 21 and 22, Hagihara additionally teaches a cell culturing apparatus which comprises the film layered either above and below or left and right (Abstract, Col. 4, lines 9-18). 
However, Hagihara does not teach that the film is made of polyethersulfonate. 
Azadbakht teaches that polyethersulfonate (PES) is a polymer utilized for cell culture substrates (Abstract). Additionally it was determined that PES allowed for cell adherence and proliferation and the moderate wettability of the PES surface is responsible for the improvement between the membrane and cells cultured (p. 633).
It would be obvious to one of ordinary skill in the art to substitute the polyimide polymer film taught by Hagihara with the polymer PES film of Azadbakht with a reasonable expectation of success. Doing so would be substituting known equivalent polymer substrates for cell culture for the same purpose of cell culture. Furthermore, Azadbakht determined that PES allowed for cell adherence and proliferation and the moderate wettability of the PES surface is responsible for the improvement between the membrane and cells cultured (p. 633).
Regarding claim 3, Hagihara teaches that their method includes a step of seeding the cells on the A or B surface of the film (claim 2).
Regarding claim 4, Hagihara teaches placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out (Claim 3).
Regarding claim 5, Hagihara teaches a step of wetting one or both sides of the porous polyimide film with a cell culture medium or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out (Claim 4).
Regarding claim 6, Hagihara teaches the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water (Claim 5).
Regarding claim 7, Hagihara teaches that the sterilized liquid is a sterilized water or buffer (Claim 6).
Regarding claim 8, Hagihara teaches that the cell culture medium, cells and one or more porous polyimide films are placed in a cell culturing vessel, wherein the porous polyimide film is in a suspended state in the cell culture medium (Claim 7).
Regarding claim 9, Hagihara teaches that two or more pieces of the film are used (Claim 8).
Regarding claim 10, Hagihara teaches that the cells spontaneously adhere to the porous film (Claim 9).
Regarding claim 11, Hagihara teaches that the porous film is: i) folded, ii) wound into a roll, iii) connected as sheets or fragments by a filamentous structure, or iv) bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel (Claim 10).
Regarding claim 13, Hagihara teaches that the two or more porous polyimide films layered either above and below or left and right in the cell culture medium (Claim 12)
Regarding claim 15, Hagihara teaches that the cells grow and proliferate on the surface of and inside the porous polyimide film (Claim 13).
Regarding claim 16, Hagihara teaches that the cells are selected from the group consisting of animal cells, insect cells, plant cells, yeast cells and bacteria (Claim 14).
Regarding claim 17, Hagihara teaches that the animal cells are cells derived from an animal belonging to the subphylum Vertebrata (claim 15).
Regarding claim 18, Hagihara teaches that the bacteria are selected from the group consisting of lactic acid bacteria, E. coli, Bacillus subtilis and cyanobacteria (Claim 16).
Regarding claim 19, Hagihara teaches that the cells are selected from the group consisting of pluripotent stem cells, tissue stem cells, somatic cells and germ cells (Claim 17).
Regarding claim 20, Hagihara teaches that the cells are selected from sarcoma cells, established cell lines and transformants (claim 18).Regarding claim 23, Hagihara teaches that the invention comprising the porous film of claim one can be utilized in a kit for use (Abstract).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Response to Arguments
Applicant's arguments filed 04/18/2022 regarding the ODP rejections previous set forth have been fully considered and are persuasive, thus the double patenting rejections have been withdrawn.
Applicant's arguments filed 04/18/2022 regarding the 103 rejections previous set forth have been fully considered but they are not persuasive, the above rejections have been modified to address the new limitation amended into claim 1.
Applicant argues that the combination of Hagihara and Azadbakht do not teach the recited pore size. Examiner disagrees, Hagihara does teach the pore size for the various layers within the ranges specified. 
Applicant further argues that Hagihara teaches away from the utilization of PES as a film as Hagihara emphasizes the benefit of using polyimide film. 
Examiner disagrees. Hagihara does not criticize, discredit, or otherwise discourage PES film and therefore does not teach away. Furthermore Azadkakht provides motivation for the substitution of PES film into the culture system of Hagihara as PES allowed for cell adherence and proliferation and the moderate wettability of the PES surface is responsible for the improvement between the membrane and cells cultured (p. 633). While Hagihara discloses the benefit of utilizing the polyimide film, it does not teach away from PES and both are suitable materials for the same purpose rendering the substitution obvious. 
Therefore the 103 rejections are maintained. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./Examiner, Art Unit 1632                                                                                                                                                                                                        

/TAEYOON KIM/Primary Examiner, Art Unit 1632